Case 2:13-cr-20032-PKH Document 66                 Filed 04/13/21 Page 1 of 2 PageID #: 372




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF

   v.                                      No. 2:13-CR-20032

MAURO GONZALES                                                                        DEFENDANT

                                              ORDER

        Before the Court is Defendant Mauro Gonzales’s motion (Doc. 63) to reduce sentence

pursuant to 18 U.S.C. § 3742(a). The Government filed a response (Doc. 64) in opposition and

the Defendant filed a reply (Doc. 65). The motion will be denied.

        18 U.S.C. § 3742(a) allows a defendant to file a notice of appeal in the district court for

review of an otherwise final sentence if the sentence

        (1) was imposed in violation of law;
        (2) was imposed as a result of an incorrect application of the sentence guidelines;
        (3) is greater than the sentence specified in the applicable guideline range . . .; or
        (4) was imposed for an offense for which there is no sentencing guideline and is
        plainly unreasonable.

However, a district court does not have authority under § 3742 to review a final sentence. United

States v. Auman, 8 F.3d 1268, 1270-71 (8th Cir. 1993); United States v. Carter, Criminal File No.

3-95-48, 2006 WL 1662998, at *1 (D. Minn. June 15, 2006). Accordingly, the Court does not

have jurisdiction to hear Defendant’s § 3742(a) motion.

        Further, even if the Court construes Defendant’s motion as a § 2255 motion, the motion

would be denied. Defendant has previously filed a § 2255 motion and has not received appropriate

certification from the circuit court, therefore, the Court does not have jurisdiction to entertain

Defendant’s subsequent § 2255 motion. Boykin v. United States, 242 F.3d 373, 2000 WL 1610732,

at *1 (8th Cir. 2000).



                                                  1
Case 2:13-cr-20032-PKH Document 66         Filed 04/13/21 Page 2 of 2 PageID #: 373




     IT IS SO ORDERED this 13th day of April, 2021.


                                                      /s/P. K. Holmes, ΙΙΙ
                                                      P.K. HOLMES, III
                                                      U.S. DISTRICT JUDGE




                                          2
